Citation Nr: 1214762	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  10-37 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for chondromalacia of the right patella.

2.  Entitlement to service connection for a scoliosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1976 to November 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In correspondence in November 2010, the Veteran canceled his request for a Board hearing.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

On the claim for increase, in July 2009 a private physician found that the Veteran lacked 10 degrees of extension.  In September 2009 a VA examiner stated that the Veteran lacked about 30 degrees of extension.  In September 2010 in his substantive appeal, the Veteran stated that he could not extend the knee at all.  In order to determine the current severity of the Veteran's service-connected right knee disability, reexamination is needed.  38 C.F.R. § 3.327.

On the claim for service connection for scoliosis, on VA examination in September 2009, the VA examiner did not address aggravation. 






Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current severity of the right knee disability. 

The VA examiner is asked to describe: 

a).  Flexion and extension of the right knee, as well as, recurrent subluxation or lateral instability; and, 

b).  Any additional functional loss due to painful motion, weakened movement, excess fatigue, atrophy, or on repetitive use or with flare ups, and, if feasible, any additional functional loss should be expressed in degrees of additional loss of flexion or extension. 

The Veteran's file should be made available to the examiner for review. 

2.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine:

Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that scoliosis is caused by or aggravated by the service-connected left knee and right knee disabilities.





In this context, the term "aggravation" means a permanent increase scoliosis, that is, an irreversible worsening beyond the natural clinical course and character of the disability as contrasted to a temporary worsening of symptoms due to the service-connected disabilities of the knees.

If however after a review of the record, an opinion cannot be provided without resort to speculation, please clarify whether causation or aggravation cannot be determined because there are several potential etiologies unrelated to the service-connected disabilities, please identify the other potential etiologies, when the service-connected disabilities are not more likely than any other etiology to cause or to aggravate scoliosis and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.

3.  After the above development is completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


